Titone, J. P.
(dissenting). In the absence of a legal nexus, the treatment tendered by the other members of the professional corporation cannot be imputed to Fromm and Sarno. Notwithstanding the analyses set forth in the opinions of Justices Niehoff and Brown on a complex and novel issue, I am not persuaded that there can be a transmutation of individual liability to corporate liability and then back to individual liability which would enable the circumvention of the Statute of Limitations. Accordingly, I dissent and vote to reverse the order, grant the motion for summary judgment, and dismiss the complaint insofar as it is asserted against defendants Fromm and Sarno.
It is basic in medical malpractice actions that a plaintiff’s cause of action accrues on the date of the act or omission alleged to constitute the malpractice or the termination of specific treatment (Davis v City of New York, 38 NY2d 257, 258; Paciello v Patel, 83 AD2d 73, 75; Weinblatt v Lydia Hall Hosp., 105 AD2d 781). Dr. Fromm, who had been a member of a medical partnership comprised of himself and other defendants, last treated plaintiff on June 26, 1973, and disassociated himself from the partnership on August 17, 1974. Similarly, Dr. Sarno last treated plaintiff on January 25,1974. He was an employee of the partnership and left that employment on December 31, 1974. Thus, unless there is a toll or extension applicable, the causes of action interposed against them in 1980 are barred by the applicable three-year Statute of Limitations (Weinblatt v Lydia Hall Hosp., supra; Florio v Cook, 65 AD2d 548, affd 48 NY2d 792).*
In opposition to the motion for summary judgment made by defendants Fromm and Sarno plaintiffs submitted only an affirmation of counsel, which, liberally read, urges that treatment thereafter received through a professional corporation, formed *248by the other defendants in 1975, should be imputed to Fromm and Sarno and the statute tolled under the continuous treatment rule (see, e.g., McDermott v Torre, 56 NY2d 399; Borgia v City of New York, 12 NY2d 151); Swartz v Karlan, 107 AD2d 801). Assuming, without deciding, that such an affirmation is sufficient to defeat a motion for summary judgment (but cf. Winegrad v New York Univ. Med. Center, 64 NY2d 851; Frimmerman v Bernstein, 107 AD2d 795), I perceive no basis for extending the continuous treatment rule to the facts of this case.
In McDermott v Torre (56 NY2d 399, 408, supra), the Court of Appeals explained that the “policy underlying the continuous treatment doctrine seeks to maintain the physician-patient relationship in the belief that the most efficacious medical care will be obtained when the attending physician remains on a case from onset to cure (see Borgia v City of New York, supra). Implicit in the policy is the recognition that the doctor not only is in a position to identify and correct his or her malpractice, but is best placed to do so”.
These considerations are obviously not applicable here because defendants Fromm and Sarno could not discover any error in treatment after they ceased treating the injured plaintiff and severed all connections with the subsequent treating physicians. In fact, plaintiffs made no claim, either in their pleadings or in the papers submitted to Special Term, that the subsequent treating physicians relied upon any treatment or diagnosis rendered by Fromm and Sarno during 1973 and 1974.
True, partners are vicariously liable for the torts of their copartners committed within the scope of partnership business (Partnership Law §§ 24, 26; Bennett v Watson, 21 App Div 409, 412). But treatment rendered after August 17, 1974 — more than five years before defendant Fromm was served with a summons and complaint — cannot be attributed to defendant Fromm since vicarious liability terminates with the dissolution of the partnership (see, Halperin v Edwards & Hanly, 430 F Supp 121, 125; Guild v Herrick, 51 NYS2d 326). Nor could Fromm be personally or vicariously liable for any subsequent treatment rendered by the subsequently formed professional corporation for the simple reason that he never was a member of that entity.
A “partnership is not a separate entity which may be held liable for negligence on the theory that it permitted [a patient] to be treated by unskilled or incompetent agents or employees” (Golia v Health Ins. Plan, 6 AD2d 884, 885, affd 7 NY2d 931). *249Consequently, assuming defendant Sarno, as an employee, jointly diagnosed and treated the injured plaintiff with the named codefendant partners, that would defer the date of accrual of the claim against him to December 31,1974, the date he ceased employment. Obviously, he, too, cannot be held personally, vicariously, or jointly liable for any treatment rendered by the professional corporation because he, like defendant Fromm, had no relationship with it (cf. Paciello v Patel, 83 AD2d 73, 77; Connell v Hayden, 83 AD2d 30).
In short, there is no recognizable jural relationship between the professional corporation and defendants Fromm and Sarno. Consequently, the plaintiffs cannot validly claim that the continuous treatment by different physicians and a different entity defers the date of claim accrual against Fromm and Sarno (Ruane v Niagara Falls Mem. Med. Center, 60 NY2d 908; Swartz v Karlan, 107 AD2d 801, supra; Golia v Health Ins. Plan, 6 AD2d 884, affd 7 NY2d 931, supra).
The order appealed from should be reversed, the appellants’ motion for summary judgment should be granted and the causes of action asserted against them should be dismissed.
Gibbons, J., concurs with Niehoff, J.; Brown, J. (concurring in part and dissenting in part), votes to modify the order appealed from by adding thereto a provision searching the record upon the motion of defendants Fromm and Sarno for summary judgment and thereupon granting summary judgment dismissing the defense of the Statute of Limitations asserted by said defendants, and to affirm the order as so modified, with an opinion; Titone, J. P. (dissenting), votes to grant the motion of defendants Fromm and Sarno for summary judgment dismissing the complaint as against them, with an opinion.
Order of the Supreme Court, Nassau County, dated January 6, 1983, affirmed, with costs.

 Fromm was served with process on February 27,1980; Sarno was served with process on February 14, 1980.